Title: To George Washington from William Black, 25 April 1774
From: Black, William
To: Washington, George



Sir
Urbanna April 25th 1774

Having an oppty from here of a Young Gentleman going to Dumfries, I have just step’d aside to write you this. I wrote you some time agoe which was intended up by my Son, but he was taken on the road with the Measles, which prevented him and sent the Letter by a Chance oppty to you, and as I am doubtfull it may have miscarried, I shall here give you the heads. How soon your Letter came to me which was a long while after date, every thing was Comply’d with imediately, I only wanted your promise they shoud be delivered up, there was only one which was material to me, That from the Trustees to you & this I have not yet got, however when demanded I doubt not but Mr Wythe will deliver it to the speaker. The principal Occasion of this as well as my former, in which I was much more partr, is thus. Very contrary to my expectation, Mrs Black was extremely unwilling to leave the place, & this alone was, I really believe, the only Reason of her unwillingness to Acknowledge her Dower and not any expectation of any present, which on Shewing her your Letter, she was much disturb’d, and declar’d she never had the most distant Expectation of any Such thing, nor woud she have Recd any such had it been offered. but She had contracted a Sett of Acquaintance which she lik’d, and cou’d not think of moving to a place, where this was to be again Cultivated; I said all I cou’d to make her easy and expected when She once went over to the Falls it might have been so, but I find it otherwise & her unhappiness makes me very much so. This Sir was the Occasion & Subject of my former Letter, & now of this. I have heard Mr Custis nor his Lady has very little Inclination of coming to live here, or if they doe it will be some very considerable time hence, in which most the houses will be in Ruins, & from the

nature of the materials they are in general built of are now hasting fast that way—and many say the place is so cutt off from the bulk of his other Estates that it will be very inconvenient & from the poorness of the Land, the Muskettos &c. he nor his Lady will ever like it—These Circumstances together with Mrs Blacks very uneasy Situation has induc’d an Application, That if you wou’d incline to Relinquish this part of the Bargain at the price it went for, £2500, You shou’d have your money Reimburs’d, the Negroes now on the place might work on your Accot this Crop, or I wou’d allow 10£ for the fellows & 7£ for the Wenches for the year, which either way you may chuse, and Shou’d you be of opinion, I might in time part with it for more, I am willing to Engage wth Sattisfactory Security, that if ever I part with it in my life, I shall be lyable to any damages which may be laid in the penalty. Believe me sir—My Sole and only Motive is what I have already mentioned, and I wou’d doe any thing to make Mrs Black again happy, & coud I have thought the contrary I wou’d never have carried into Execution what I did, but when I advertis’d, I firmly intended for Scotland, & her appearg when come to the push, averse to that Measure, was the only Reason made me think of the Falls, and that I did not doe till I was in Williamsburg & on treaty with you. Tho. I expect you will soon be in Town, yet I wrote this, in hopes it or my former may reach you, before you leave home, That you, as I presume yo. woud, Consult Mr Custis &c. and as you come down the Country, ’tis probable you may call to see the place and then will be a better Judge of matters, the state of the Out houses &c. &c. We have every winter for most of the time near 2 feet Water in the Cellars, wch was Surprizing at first to me, it being so high above the River The Custom of the Mill much decreas’d from one or two newely Rebuilt & new Canals cutt to give them more water, & many left her, as I am informd, from your Miller not being Acquainted with a Geer Mill However I need not mention partrs to one of Colo. Washingtons discernment and only shall add, that if it may be consistant with the Situation in which he Acts &c. to grant my Request, I shall look on it as his being the Means of giving Content to Mrs Black & Consequently the Greatest Sattisfaction to Sir Your most Obedt & very humble servant

William Black



I have postpon’d driving all my Stock till I can know the Result of my Application—Mrs Black has been at the falls near a month, but still the same as when She left K. & Q. I came from there a few days agoe.
It is the general opinion that the K. Wm Lands at their price is by much the best Bargain, and now Mr Dandridge woud sell, & some say he must, a body of near 3000 Acres & a very fine new brick house, which Joins your Mill & Mr Jno. West, it is said, wants to sell all his West point Tract & to settle lands in Frederick where he wants to settle in lieu thereof. W. B.

